Motion Granted; Appeal Dismissed and Memorandum
Opinion filed May 26, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01181-CV
____________
 
CARL E. “LIT” DELVALLE AND DONNA A. DELVALLE,
Appellants
 
V.
 
J & L GREAT AMERICAN MARKETING GROUP, INC. F/K/A
GREAT AMERICAN MARKETING GROUP, INC. D/B/A TEXAS CUSTOM BUILDERS, HOME STEEL
FRAME FINANCE, LC D/B/A TRI-STEEL HOMES AND JOHN STANDLEY, Appellees
 

 
On Appeal from the 12th District Court
Grimes County, Texas
Trial Court Cause No. 31,312
 

 
M E M O R
A N D U M   O P I N I O N
This is
an attempted appeal from an order signed August 2, 2010, denying appellant’s
motion to sever.  Generally, appeals may be taken only from final judgments.  Lehmann
v. Har‑Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory
orders may be appealed only if permitted by statute.  Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  
On May
11, 2011, appellees filed a motion to dismiss the appeal because the summary
judgment is interlocutory.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Frost, Jamison, and
McCally.